          Case 1:21-cv-04510-GHW Document 15 Filed 07/26/21 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/26/2021
 -------------------------------------------------------------X
                                                              :
 CITIGROUP GLOBAL MARKETS, INC.,                              :
                                                              :
                                                 Petitioner,:
                                                              :        1:21-cv-4510-GHW
                              -against-                       :             ORDER
                                                              :
                                                              :
 OMER ALI-TAHA,                                               :
                                                              :
                                              Respondent.:
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         On May 27, 2021, Petitioner filed a petition to confirm an arbitration award and supporting

materials. The Court notes that proceedings to confirm an arbitral award must be “treated as akin to

a motion for summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 108 (2d Cir. 2006).

Accordingly, Petitioners must file and serve all documents that are required to accompany a motion

for summary judgment, including a memorandum of law, a statement pursuant to Local Civil Rule

56.1, and any additional materials with which they intend to support the petition, including any

affidavits or declarations attesting that the exhibits to the petition are true and correct copies of what

they purport to be, by no later than August 26, 2021. Respondent’s opposition is due no later than

three weeks from the date of service of Petitioner’s brief. Petitioner’s reply, if any, is due no later

than one week from the date of service of the opposition.
         Case 1:21-cv-04510-GHW Document 15 Filed 07/26/21 Page 2 of 2



       Petitioner is directed to serve a copy of this order upon Respondent and to file an affidavit

of such service with the Court no later than August 26, 2021.

SO ORDERED.

Dated: July 26, 2021
New York, New York                                         _______________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                  2
